Exhibit 10.1

STEREOTAXIS, INC.

2002 STOCK INCENTIVE PLAN

As amended and restated effective May 26, 2010

1. Objectives.

The Stereotaxis, Inc. 2002 Stock Incentive Plan (the “Plan”) is designed to
attract, motivate and retain selected employees of, and other individuals
providing services to, the Company. These objectives are accomplished by making
long-term incentive and other awards under the Plan, thereby providing
Participants with a proprietary interest in the growth and performance of the
Company.

2. Definitions.

(a) “Awards”—The grant of any form of stock option, stock appreciation right,
performance share award, restricted stock award, or other stock-based award,
whether granted singly, in combination or in tandem, to a Participant pursuant
to such terms, conditions, performance requirements, limitations and
restrictions as the Committee may establish in order to fulfill the objectives
of the Plan.

(b) “Award Agreement”—An agreement between the Company and a Participant that
sets forth the terms, conditions, performance requirements, limitations and
restrictions applicable to an Award.

(c) “Board”—The Board of Directors of the Company.

(d) “Change of Control”—The purchase or other acquisition (other than from the
Company) by any person, entity or group of persons, within the meaning of
Section 13(d) or 14(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”) (excluding, for this purpose, the Company or its subsidiaries or
any employee benefit plan of the Company or its subsidiaries), of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 20% or more of either the then-outstanding shares of common stock of the
Company or the combined voting power of the Company’s then-outstanding voting
securities entitled to vote generally in the election of directors; or

Individuals who, as of the date hereof, constitute the Board (as of the date
hereof, the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board, provided that any person who becomes a director
subsequent to the date hereof whose election, or nomination for election by the
Company’s shareholders, was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board (other than an individual whose
initial assumption of office is in connection with an actual or threatened
election contest relating to the election of directors of the Company, as such
terms are used in Rule 14a-11 of Regulation 14A promulgated under the Exchange
Act) shall be, for purposes of this section, considered as though such person
were a member of the Incumbent Board; or

The consummation of a reorganization, merger or consolidation, in each case with
respect to which persons who were the stockholders of the Company immediately
prior to such reorganization, merger or consolidation do not, immediately
thereafter, own more than 50% of, respectively, the common stock and the
combined voting power entitled to vote generally in the election of directors of
the reorganized, merged or consolidated corporation’s then-outstanding voting
securities, or of a liquidation or dissolution of the Company or of the sale of
all or substantially all of the assets of the Company.

(e) “Code”—The Internal Revenue Code of 1986, as amended from time to time.

(f) “Committee”—The committee designated by the Board to administer the Plan and
chosen from those of its members, or, in the absence of any such Committee, the
Board.

(g) “Company”—Stereotaxis, Inc., a Delaware corporation.

(h) “Fair Market Value”—The last sale price, regular way, or, in case no such
sale takes place on such date, the average of the closing bid and asked prices,
regular way, of the Shares, in either case as reported in the principal
consolidated transaction reporting system with respect to securities listed or
admitted to trading on the New York Stock Exchange, Inc. (the “NYSE”) or, if the
Shares are not listed or admitted to trading on the NYSE, as reported in the
principal consolidated transaction reporting system with respect to securities
listed on the principal national securities exchange on which the Shares are
listed or admitted to trading or, if the Shares are not listed or admitted to
trading on any national securities exchange, the last quoted sale price on such
date or, if not so quoted, the average of the high bid and low asked prices in
the over-the-counter market on such date, as reported by the National
Association of Securities Dealers, Inc. Automated Quotations System or such
other system then in use, or, if on any such date the Shares are not quoted by
any such organization, the average of the closing bid and asked prices on such
date as furnished by a professional market maker making a market in the Shares
selected by the Committee. If the Shares are not publicly held or so listed or
publicly traded, the determination of the Fair Market Value per Share shall be
made in good faith by the Committee.



--------------------------------------------------------------------------------

(i) “Fiscal Year”—The fiscal year of the Company, as the same may be changed
from time to time.

(j) “Incentive Stock Option”—A stock option intended to meet the requirements of
Section 422 of the Code and the regulations thereunder.

(k) “Nonqualified Stock Option”—A stock option which is not an Incentive Stock
Option.

(l) “Parent”—Any corporation (other than the Company) in an unbroken chain of
corporations ending with the Company if, at the time of the granting of an
Award, each of the corporations other than the Company owns stock possessing 50%
or more of the total combined voting power of all classes of stock in one of the
other corporations in such chain, or such other meaning as may be hereafter
ascribed to it in Code Section 424.

(m) “Participant”—An individual to whom an Award has been made under the Plan.
Awards may be made to employees of the Company, or any of its subsidiaries
(including subsidiaries of subsidiaries), or any other entity in which the
Company has a significant equity or other interest, as determined by the
Committee, as well as individuals providing services to the Company; provided,
that Incentive Stock Options may only be granted to employees of the Company or
any of its Subsidiaries.

(n) “Performance Period”—A period of one or more consecutive Fiscal Years over
which one or more of the performance criteria listed in Section 5(e) shall be
measured pursuant to the grant of Awards (whether such Awards take the form of
stock options, performance share awards, long term cash incentives or stock
ownership incentive awards). Performance Periods may overlap one another.

(o) “Shares” or “Stock”—Authorized and issued or unissued shares of common stock
of the Company.

(p) “Subsidiary” —Any corporation (other than the Company) in an unbroken chain
of corporations beginning with the Company if, at the time of granting an Award,
each of the corporations other than the last corporation in the unbroken chain
owns stock possessing 50% or more of the total combined voting power of all
classes of stock in one of the other corporations in such chain, or such other
meaning as may be hereafter ascribed to it in Code Section 424.

3. Stock Available for Awards.

Subject to adjustment pursuant to Section 12, the number of shares that may be
issued under the Plan for Awards granted wholly or partly in stock during the
term of the Plan is 10,410,998. Shares of Stock may be made available from the
authorized but unissued shares of the Company, from shares held in the Company’s
treasury and not reserved for some other purpose, or from shares purchased on
the open market. For purposes of determining the number of shares of Stock
issued under the Plan, no shares shall be deemed issued until they are actually
delivered to a Participant, or such other person in accordance with Section 9.
Shares covered by Awards that either wholly or in part are not earned, or that
expire or are forfeited, terminated, canceled, settled in cash, payable solely
in cash or exchanged for other Awards, shall be available for future issuance
under Awards. Further, shares tendered to the Company in connection with the
exercise of stock options, or withheld by the Company for the payment of tax
withholding on any Award, shall also be available for future issuance under
Awards; provided, however, that not more than 8,164,484 shares may be used for
the grant of Incentive Stock Options. In addition, not more than 750,000 of the
Shares available under the Plan may be used for the grant of fully vested shares
(in the form of Other Stock-Based Awards) to satisfy payments under an annual
incentive plan maintained by the Company.

4. Administration.

The Plan shall be administered by the Committee, which shall have full power to
select Participants, to interpret the Plan, and to adopt such rules, regulations
and guidelines for carrying out the Plan as it may deem necessary or proper. A
majority of the Committee shall constitute a quorum. The acts of a majority of
the members present at any meeting at which a quorum is present and acts
approved in writing by a majority of the Committee in lieu of a meeting shall be
deemed acts of the Committee. Each member of the Committee is entitled to, in
good faith, rely upon any report or other information furnished to that member
by any officer or other associate of the Company, any subsidiary, the Company’s
certified public accountants, or any executive compensation consultant or other
professional retained by the Company to assist in the administration of the
Plan.



--------------------------------------------------------------------------------

5. Awards.

The Committee shall determine the type or types of Award(s) to be made to each
Participant and shall set forth in the related Award Agreement the terms,
conditions, performance requirements, limitations and restrictions applicable to
each Award. Awards may include but are not limited to those listed in this
Section 5. Awards may be granted singly, in combination or in tandem. Awards may
also be made in combination or in tandem with, in replacement or payment of, or
as alternatives to, grants, rights or compensation earned under any other plan
of the Company, including the plan of any acquired entity.

(a) Stock Option—A stock option is a grant of a right to purchase a specified
number of shares of Stock at a stated price. The exercise price of Incentive
Stock Options and Nonqualified Stock Options shall be not less than 100% of Fair
Market Value on the date of grant; provided that, in the case of a Participant
who owns more than 10% of the total combined voting power of all classes of
stock of the Company, its Parent or a Subsidiary, the exercise price of
Incentive Stock Options shall not be less than 110% of the Fair Market Value of
the Stock on the date of grant. No individual may be granted options to purchase
more than 277,777 shares during any Fiscal Year. The term of each option shall
not be more than ten (10) years from the date of granting thereof or such
shorter period as is prescribed in the Award Agreement; provided that, in the
case of a Participant who owns more than ten percent (10%) of the total combined
voting power of all classes of stock of the Company, a Parent or a Subsidiary,
the term of any Incentive Stock Option shall not be more than five (5) years
from the date of granting thereof or such shorter period as prescribed in the
Award Agreement. Within such limit, options will be exercisable at such time or
times, and subject to such restrictions and conditions, as the Committee shall,
in each instance, approve, which need not be uniform for all Participants. The
holder of an option shall have none of the rights of a shareholder with respect
to the shares subject to option until such shares shall be issued to him or her
upon the exercise of his or her option.

(b) Stock Appreciation Rights—A stock appreciation right is a grant of a right
to receive a payment from the Company in an amount equal to the excess of the
Fair Market Value on the exercise date of a share of Stock over the exercise
price per share, times the number of stock appreciation rights exercised. The
exercise price of stock appreciation rights shall not be less than 100% of Fair
Market Value on the date of grant. A stock appreciation right granted in
connection with an option shall entitle the Participant to surrender an
unexercised option (or portion thereof) and to receive in exchange an amount
equal to the excess of the fair market value on the exercise date of a share of
Stock over the exercise price per share for the option, times the number of
shares covered by the option (or portion thereof) which is surrendered. Payment
may be made, in the discretion of the Committee, in (i) Stock, (ii) cash or
(iii) any combination of Stock and cash. Cash shall be paid for fractional
shares of Stock upon the exercise of a stock appreciation right. The maximum
number of shares of Stock subject to Awards for stock appreciation rights, for
grants which are intended to qualify under Section 162(m), which may be granted
during a calendar year to a Participant shall be 250,000.

(c) Performance Share Award—A performance share award is an Award denominated in
units of stock. Performance share awards will provide for the payment of stock
if performance goals are achieved over specified Performance Periods. The
maximum number of shares of Stock subject to Awards for performance shares, for
grants which are intended to qualify under Section 162(m), which may be granted
during a calendar year to a Participant shall be 250,000.

(d) Restricted Stock Award—A restricted stock award is an Award of Stock which
will vest over time or if performance or other goals are achieved over specified
Performance Periods. Restricted Stock Awards subject only to time-based vesting
shall have a minimum three year vesting period (provided such awards may vest
ratably over such period). Performance-based Restricted Stock Awards shall have
a minimum one year vesting period, in addition to the achievement of the
performance criteria set forth in the award. The maximum number of shares of
Stock subject to Awards for restricted stock, for grants which are intended to
qualify under Section 162(m), which may be granted during a calendar year to a
Participant shall be 250,000.

(e) Other Stock-Based Award and Cash-Based Award—The Committee may, in its sole
discretion, grant Awards of Stock, and other Awards that are valued in whole or
in part by reference to the Fair Market Value of Stock. These Awards shall
collectively be referred to herein as Other Stock-Based Awards. The Committee
may also, in its sole discretion, grant cash awards, referred to herein as
Cash-Based Awards. Other Stock-Based Awards shall be in such form, and dependent
on such conditions, as the Committee shall determine, including, but not limited
to, the right to receive fully vested shares. Other Stock-Based Awards and
Cash-Based Awards may be granted with or in addition to other Awards. Subject to
the other terms of the Plan, Other Stock-Based Awards and Cash-Based Awards may
be granted to such Participants in such amounts and upon such terms, and at any
time and from time to time, as shall be determined by the Committee and set
forth in an Award Agreement. The maximum amount that may be awarded, for grants
which are intended to qualify under Section 162(m), during a calendar year to a
Participant as an Other Stock-Based Award shall be 250,000 shares and as a
Cash-Based Award shall be $1,000,000.



--------------------------------------------------------------------------------

(f) Performance Criteria under section 162(m) of the Code—The performance
criteria for Awards made to any “covered employee” (as defined by section 162(m)
of the Code) and which are intended to qualify as performance-based compensation
under section 162(m)(C) thereof, shall consist of objective tests based on one
or more of the following: the Company’s earnings per share growth; earnings;
earnings per share; cash flow; customer satisfaction; revenues; financial return
ratios; market performance; shareholder return and/or value; operating profits
(including earnings before income taxes, depreciation and amortization); net
profits; profit returns and margins; stock price; working capital; business
trends; production cost; project milestones; and plant and equipment
performance. To the extent an Award is intended to be performance-based
compensation under Section 162(m) of the Code, no payments are to be made to a
Participant who is a “covered employee” if the applicable performance criteria
are not achieved for a given Performance Period. If the applicable performance
criteria are achieved for a given Performance Period, the Committee has full
discretion to reduce or eliminate the amount otherwise payable for that
Performance Period. Under no circumstances may the Committee use discretion to
increase the amount payable under an Award to a “covered employee” to the extent
such Award is intended to qualify as performance-based compensation under
section 162(m) of the Code.

(g) Nothing herein shall preclude the Committee from making any payments or
granting any Awards whether or not such payments or Awards qualify for tax
deductibility under section 162(m) of the Code.

6. Payment of Awards.

Payment of Awards may be made in the form of cash, stock or combinations thereof
and may include such restrictions as the Committee shall determine. Further,
payments may be deferred, either in the form of installments or as a future
lump-sum payment, in accordance with such procedures as may be established from
time to time by the Committee. Dividends or dividend equivalent rights may be
extended to and made part of any Award denominated in stock or units of stock,
subject to such terms, conditions and restrictions as the Committee may
establish. The Committee may also establish rules and procedures for the
crediting of interest on deferred cash payments and dividend equivalents for
deferred payments denominated in stock or units of stock. At the discretion of
the Committee, a Participant may be offered an election to substitute an Award
for another Award or Awards of the same or different type. Any such procedures
permitting deferrals, dividends or dividend equivalents must be in writing and
must comply with the requirements of section 409A of the Code.

7. Stock Option Exercise.

The price at which shares of Stock may be purchased under a stock option shall
be paid in full in cash at the time of the exercise or, if permitted by the
Committee, by means of tendering Stock or surrendering another Award or any
combination thereof. The Committee may determine other acceptable methods of
tendering Stock or other Awards and may impose such conditions on the use of
Stock or other Awards to exercise a stock option as it deems appropriate. In
addition, the optionee may effect a “cashless exercise” of a stock option in
which the option shares are sold through a broker and a portion of the proceeds
to cover the exercise price is paid to the Company, or otherwise in accordance
with the rules and procedures adopted by the Committee.

8. Tax Withholding.

Prior to the payment or settlement of any Award, the Participant must pay, or
make arrangements acceptable to the Company for the payment of, any and all
federal, state and local tax withholding that in the opinion of the Company is
required by law. The Company shall have the right to deduct applicable taxes
from any Award payment and withhold, at the time of delivery or vesting of
shares of stock under the Plan, an appropriate number of shares for payment of
taxes required by law or to take such other action as may be necessary in the
opinion of the Company to satisfy all obligations for withholding of such taxes.

9. Transferability.

No Award shall be transferable or assignable, or payable to or exercisable by,
anyone other than the Participant to whom it was granted, except (a) by law,
will or the laws of descent and distribution, (b) as a result of the disability
of a Participant or (c) that the Committee (in the form of an Award Agreement or
otherwise) may permit transfers of Awards (other than Incentive Stock Options)
by gift or otherwise to a member of a Participant’s immediate family and/or
trusts whose beneficiaries are members of the Participant’s immediate family, or
to such other persons or entities as may be approved by the Committee.



--------------------------------------------------------------------------------

10. Amendment, Modification, Suspension or Discontinuance of the Plan.

The Board may amend, modify, suspend or terminate the Plan for the purpose of
meeting or addressing any changes in law or other legal requirements or for any
other purpose permitted by law; provided, however, that no such amendment,
modification, suspension or termination of the Plan shall adversely affect in
any material way any Award previously granted under the Plan, without the
written consent of the Participant. Unless otherwise required by law, no such
amendment shall require the approval of stockholders.

11. Termination of Employment.

If the employment of a Participant terminates, the status of the Award shall be
as set forth in the Award Agreement.

12. Adjustments.

In the event of any change in the outstanding Stock of the Company by reason of
a stock split, stock dividend, combination or reclassification of shares,
recapitalization, merger, or similar event, the Committee shall adjust
appropriately: (a) the number of shares or kind of Stock (i) available for
issuance under the Plan, (ii) for which Awards may be granted to an individual
Participant set forth in Section 5, and (iii) covered by outstanding Awards
denominated in stock or units of stock; (b) the exercise and grant prices
related to outstanding Awards; and (c) the appropriate Fair Market Value and
other price determinations for such Awards. In the event of any other change
affecting the Stock or any distribution (other than normal cash dividends) to
holders of Stock, such adjustments in the number and kind of shares and the
exercise, grant and conversion prices of the affected Awards as may be deemed
equitable by the Committee, including adjustments to avoid fractional shares,
shall be made to give proper effect to such event. In the event of a corporate
merger, consolidation, acquisition of property or stock, separation,
reorganization or liquidation, the Committee shall be authorized to cause to
issue or assume stock options, whether or not in a transaction to which section
424(a) of the Code applies, by means of substitution of new stock options for
previously issued stock options or an assumption of previously issued stock
options. In such event, the aggregate number of shares of Stock available for
issuance under Awards under Section 3, including the individual Participant
maximums set forth in Section 5, will be increased to reflect such substitution
or assumption.

In the event of a Change in Control, notwithstanding any other provisions of the
Plan or an Award Agreement to the contrary, the Committee may, in its sole
discretion, provide for:

(1) Accelerated vesting of any outstanding Awards that are otherwise
unexercisable or unvested as of a date selected by the Committee;

(2) Termination of an Award upon the consummation of the Change in Control in
exchange for the payment of a cash amount (but only in a manner which does not
result in a violation of Code Section 409A); and/or

(3) Issuance of substitute Awards to substantially preserve the terms of any
Awards previously granted under the Plan (but only in a manner which does not
result in a violation of Code Section 409A).

13. Acceleration.

The vesting schedule of any Award will not accelerate except in the cases of
death, disability or retirement of the Participant or a Change of Control of the
Company.

14. Miscellaneous.

(a) Any notice to the Company required by any of the provisions of the Plan
shall be addressed to the chief human resources officer of the Company in
writing, and shall become effective when it is received.

(b) The Plan shall be unfunded and the Company shall not be required to
establish any special account or fund or to otherwise segregate or encumber
assets to ensure payment of any Award.

(c) Nothing contained in the Plan shall prevent the Company from adopting other
or additional compensation arrangements or plans, subject to stockholder
approval if such approval is required, and such arrangements or plans may be
either generally applicable or applicable only in specific cases.



--------------------------------------------------------------------------------

(d) No Participant shall have any claim or right to be granted an Award under
the Plan and nothing contained in the Plan shall be deemed or be construed to
give any Participant the right to be retained in the employ of the Company or to
interfere with the right of the Company to discharge any Participant at any time
without regard to the effect such discharge may have upon the Participant under
the Plan. Except to the extent otherwise provided in any plan or in an Award
Agreement, no Award under the Plan shall be deemed compensation for purposes of
computing benefits or contributions under any other plan of the Company.

(e) The Plan and each Award Agreement shall be governed by the laws of the State
of Delaware, excluding any conflicts or choice of law rule or principle that
might otherwise refer construction or interpretation of the Plan to the
substantive law of another jurisdiction. Unless otherwise provided in the Award
Agreement, recipients of an Award under the Plan are deemed to submit to the
exclusive jurisdiction and venue of the federal or state courts of Missouri,
County of St. Louis, to resolve any and all issues that may arise out of or
relate to the Plan or any related Award Agreement.

(f) The Committee shall have full power and authority to interpret the Plan and
to make any determinations thereunder, and the Committee’s determinations shall
be binding and conclusive. Determinations made by the Committee under the Plan
need not be uniform and may be made selectively among individuals, whether or
not such individuals are similarly situated.

(g) If any provision of the Plan is or becomes or is deemed invalid, illegal or
unenforceable in any jurisdiction, or would disqualify the Plan or any Award
under any law deemed applicable by the Committee, such provision shall be
construed or deemed amended or limited in scope to conform to applicable laws
or, in the discretion of the Committee, it shall be stricken and the remainder
of the Plan shall remain in full force and effect.

(h) The Plan was originally adopted by the Board on March 25, 2002 and
subsequently approved by shareholders of the Company. Subject to earlier
termination pursuant to Section 10, the Plan will terminate on March 25, 2012.
Awards outstanding at the termination of the Plan will not be affected by such
termination.